DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 8, 14 are objected to because of the following informalities: it is best understood by examiner that there is typographical error of “optoelec-tronic” or “com-prising” (rather it is understood “optoelectronic” or “comprising”). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The specification of present Invention discloses epitaxially produced layers 21 are free from the shaped body 3 (e.g. see Fig.11, Par.[0058]). However, the specification of present Invention does not disclose “the layers deposited on the substrate are free of a further material”. Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 8-12 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Basin et al. (US 2011/0049545 A1 hereinafter referred to as “Basin”).
With respect to claim 8, Basin discloses, in Figs.3-6, an optoelectronic semiconductor component comprising: an optoelectronic semiconductor chip (10, 30, 50) having a top area/(lower area of Fig.6) at a top side, a bottom area/(upper area of Fig.6) at an underside, side areas connecting the top area and said bottom area; electrical contact (16, 18) locations at the top area or at the bottom area of the optoelectronic semiconductor chip (10, 30, 50); and an electrically insulating shaped body (32), wherein the shaped body (32) surrounds the optoelectronic semiconductor chip at the side areas, and the shaped body (32) is free of any conductive element that electrically connects the optoelectronic semiconductor chip (10, 30,50) (see Figs.3-5, Par.[0027]-[0028], [0030]-[0031], [0033]-[0042], [0045], [0047] wherein conventional flip chip LEDs (i.e. inherently conventional flip chip LED includes plurality of layers such as active layer surrounded by n-type and p-type layers) over base plate 30 are disclosed; see Figs.3-5, Par.[0036]-[0040] wherein reflective material 32 surrounding chip at least at a portion of side areas by surrounding only base plate 30 and exposing LED layers 10 are disclosed; see Par.[0028] wherein metal electrodes 16, 18  are disclosed).
With respect to claim 9, Basin discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the shaped body (32) is free of any via penetrating the shaped body (32) for electrically connecting the optoelectronic semiconductor chip.
With respect to claim 10, Basin discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the optoelectronic semiconductor chip (10, 30, 50) comprises said electrical contact (18) locations only at one side, either the underside or the top side.
With respect to claim 11, Basin discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the n- and p-side contacts of the optoelectronic semiconductor chip (10, 30, 50) are freely accessible and the optoelectronic semiconductor component is electrically contactable via the n- and p-side contacts of the optoelectronic semiconductor chip (see Par.[0023]-[0024] wherein a flip-chip including the p-type contact and n-type contact are on the same side of the chip).
With respect to claim 12, Basin discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the shaped body (32) is reflective for electromagnetic radiation/(light radiation) produced during operation of the optoelectronic semiconductor chip (10, 30, 50) (see Par.[0036]-[0040] wherein light reflective material 32 are disclosed).
Claims 1-2, 6-8, 10 and 14-17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by  Wirth et al. (US 2009/0065800 A1 hereinafter referred to as “Wirth”).
With respect to claim 1, Wirth discloses, in Figs.4A-4I and 5, a method of producing an optoelectronic semiconductor component comprising: providing a carrier (170); arranging at least one optoelectronic semiconductor chip (1) at a top side of the carrier (300), wherein the semiconductor chip (1) comprises semiconductor layers (2, 400) deposited on a substrate (3) (see Fig.4H, Par.[0156]-[0163], [0167], [0169] wherein chip or optoelectronic  component 1 comprising semiconductor region 2, active zone 400 over substrate 3 are disclosed; see Fig.4H, Par.[0252]-[0255] wherein optoelectronic components over carrier is disclosed); forming a shaped body (180) around the at least one optoelectronic semiconductor chip (1), wherein the shaped body (180) surrounds all side areas of the at least one optoelectronic semiconductor chip (1) and at least some of the layers (2, 400) deposited on the substrate (3) are free of the shaped body (180) such that these layers (2, 400) are not covered or completely exposed (see Par.[0257] wherein encapsulating material 180 to cover substrate 3 and to expose optoelectronic layers 2, 400, 5 is disclosed); and removing the carrier (300) (see Fig.4I, Par.[0255] wherein carrier layer 300 is completely removed).
With respect to claim 2, Wirth discloses, in Figs.4A-4I and 5, the method, wherein the layers (2, 400, 5) deposited on the substrate (3) are covered with a further material (4) (see Par.[0162] wherein semiconductor function region is surrounded by an envelope 4 that is preferably implemented as radiation-transparent and contains for example a silicone, a BCB, a glass, a spin-on oxide, such as Al.sub.2O.sub.3, or a resist).
With respect to claim 6, Wirth discloses, in Figs.4A-4I and 5, the method, wherein the at least one optoelectronic semiconductor chip is covered by the shaped body (180) up to a selected height at its side areas, and parts (2, 400) of the at least one semiconductor chip protrude from the shaped body.
With respect to claim 7, Wirth discloses, in Figs.4A-4I and 5, the method, wherein the side areas/(portion of side) are free from the shaped body (180).
With respect to claim 8, Wirth discloses, in Figs.4A-4I and 5, an optoelectronic semiconductor component comprising: an optoelectronic semiconductor chip (1) having a top area at a top side, a bottom area at an underside, side areas connecting the top area and said bottom area; electrical contact (11-12) locations at the top area or at the bottom area of the optoelectronic semiconductor chip (1); and an electrically insulating shaped body (180), wherein the shaped body (180) surrounds the optoelectronic semiconductor chip (1) at the side areas, and the shaped body (180) is free of any conductive element that electrically connects the optoelectronic semiconductor chip (1) (see Fig.4H, Par.[0156]-[0163], [0167], [0169] wherein chip or optoelectronic  component 1 comprising semiconductor region 2, active zone 400 over substrate 3 are disclosed; see Fig.4H, Par.[0252]-[0255] wherein optoelectronic components over carrier is disclosed; see Par.[0257] wherein encapsulating material 180 to cover substrate 3 and to expose optoelectronic layers 2, 400, 5 is disclosed; see Par.[0188] wherein optoelectronic interconnects 11 and 12 that face away from the carrier is disclosed).
With respect to claim 10, Wirth discloses, in Figs.4A-4I and 5, the optoelectronic semiconductor component, wherein the optoelectronic semiconductor chip (1) comprises said electrical contact (11-12) locations only at one side, either the underside or the top side (see Par.[0188] wherein optoelectronic interconnects 11 and 12 that face away from the carrier is disclosed).
With respect to claim 14, Wirth discloses, in Figs.4A-4I and 5, the optoelectronic semiconductor, further comprising a phosphor layer (4) comprising phosphor particles, wherein the phosphor layer contacts the shaped body (180) and the optoelectronic semiconductor chip (1) and the phosphor particles absorb electromagnetic radiation/(light radiation) generated by the semiconductor chip (1) during operation and re-emit electro- magnetic radiation in a different wavelength range than the optoelectronic semiconductor chip (see Par.[0181]-[0182], [0197] wherein envelope material 4 can serve as a carrier matrix for phosphor particles, with wavelength conversion function near the semiconductor function region and phosphor is preferably implemented as a YAG-based phosphor and converts for example blue radiation partially into yellow radiation).
With respect to claim 15, Wirth discloses, in Figs.4A-4I and 5, the optoelectronic semiconductor component, wherein the phosphor layer (4) is in direct contract with the optoelectronic semiconductor chip (1) and the shaped body (18/180) (see Fig.5, Par.[0181]-[0182], [0197] wherein envelope material 4 can serve as a carrier matrix for phosphor particles, with wavelength conversion function near the semiconductor function region and phosphor is preferably implemented as a YAG-based phosphor and converts for example blue radiation partially into yellow radiation).
With respect to claim 16, Wirth discloses, in Figs.4A-4I and 5, the optoelectronic semiconductor component, wherein the phosphor layer comprises a matrix material into which phosphor particles are introduced (see Par.[0181]-[0182], [0197] wherein envelope material 4 can serve as a carrier matrix for phosphor particles, with wavelength conversion function near the semiconductor function region and phosphor is preferably implemented as a YAG-based phosphor and converts for example blue radiation partially into yellow radiation).
With respect to claim 17, Wirth discloses, in Figs.4A-4I and 5, the optoelectronic semiconductor component, wherein the shaped body comprises a first matrix material into which particles that reflect electromagnetic radiation are introduced and the phosphor layer comprises a second matrix material into which phosphor particles are introduced, and the first and the second matrix material comprise a silicone (see Par.[0181]-[0182], [0197] wherein envelope material 4 can serve as a carrier matrix for phosphor particles, with wavelength conversion function near the semiconductor function region and phosphor is preferably implemented as a YAG-based phosphor and converts for example blue radiation partially into yellow radiation).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basin in view of Wirth.
	With respect to claim 1, Basin discloses, in Figs.3-6, a method of producing an optoelectronic semiconductor component comprising: providing a carrier (12); arranging at least one optoelectronic semiconductor chip (10 and 30) at a top side of the carrier (12), wherein the semiconductor chip (10, 30) comprises semiconductor layers (10) deposited on a substrate (30); forming a shaped body (32) around the at least one optoelectronic semiconductor chip (10, 30), wherein the shaped body (32) surrounds all side areas of the at least one optoelectronic semiconductor chip (10, 30) and at least some of the layers (10) deposited on the substrate (30) are free of the shaped body (32) such that these layers (10) are not covered or completely exposed (see Figs.3-5, Par.[0027]-[0028], [0030]-[0031], [0033]-[0042], [0045], [0047] wherein conventional flip chip LEDs (i.e. inherently conventional flip chip LED includes plurality of layers such as active layer surrounded by n-type and p-type layers) over base plate 30 are disclosed; see Figs.3-5, Par.[0036]-[0040] wherein reflective material 32 surrounding chip by surrounding only base plate 30 and exposing LED layers 10 are disclosed). However, Basin does not explicitly disclose removing the carrier.
Wirth discloses, in Figs.4A-4I and 5, a method of producing an optoelectronic semiconductor component comprising: providing a carrier (170); arranging at least one optoelectronic semiconductor chip (1) at a top side of the carrier (300), wherein the semiconductor chip (1) comprises semiconductor layers (2, 400, 5) deposited on a substrate (3) (see Fig.4H, Par.[0156]-[0163], [0167], [0169] wherein chip or optoelectronic  component 1 comprising semiconductor region 2, active zone 400 and spreading layer 5 over substrate 3 are disclosed; see Fig.4H, Par.[0252]-[0255] wherein optoelectronic components over carrier is disclosed); forming a shaped body (180) around the at least one optoelectronic semiconductor chip (1), wherein the shaped body (180) surrounds all side areas of the at least one optoelectronic semiconductor chip (1) and at least some of the layers (2, 400, 5) deposited on the substrate (3) are free of the shaped body (180) such that these layers (2, 400, 5) are not covered or completely exposed (see Par.[0257] wherein encapsulating material 180 to cover substrate 3 and to expose optoelectronic layers 2, 400, 5 is disclosed); and removing the carrier (300) (see Fig.4I, Par.[0255] wherein carrier layer 300 is completely removed).
Basin and Wirth are analogous art because they are all directed to a LED chip package, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Basin to include Wirth because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the step of singulation LED chips in Basin by including removing carrier as taught by Wirth to utilize the exposed area after carrier removal there by advantageously reduces component height for package reliability and LED enhanced lightening.
With respect to claim 2, Basin discloses, in Figs.3-6, the method, wherein the layers (10) deposited on the substrate (30) are covered with a further material (24) (see Par.[0030] wherein underfill 24 may be silicone, epoxy, or other suitable material that provides mechanical support of the thin LED layers ).
With respect to claim 4, Basin discloses, in Figs.3-6, the method, wherein the shaped body (32) comprises a matrix material and particles are introduced into the matrix material (see Par.[0037] wherein the material 32 is TiO.sub.2 is included in the silicone molding compound).
With respect to claim 5, Basin discloses, in Figs.3-6, the method, wherein the matrix material contains silicone or consists of silicone (see Par.[0037] wherein the material 32 is TiO.sub.2 is included in the silicone molding compound).
With respect to claim 6, Basin discloses, in Figs.3-6, the method, wherein the at least one optoelectronic semiconductor chip is covered by the shaped body up to a selected height at its side areas, and parts of the at least one semiconductor chip protrude from the shaped body.
With respect to claim 7, Basin discloses, in Figs.3-6, the method, wherein the side areas are free from the shaped body.
Claim 13 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Basin in view of Inoguchi (US 2004/0208210 A1).
With respect to claim 13, Basin discloses all the limitations of claim 1. Basin further discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the electrically insulating shaped body comprises side surfaces facing away from the side areas of the optoelectronic semiconductor chip. However, Basin does not explicitly disclose the side surfaces comprise grooves.
Inoguchi discloses, in Figs.33-35, the optoelectronic semiconductor component, wherein the electrically insulating shaped body (121 A) comprises side surfaces facing away from the side areas of the optoelectronic semiconductor chip (122), and the side surfaces comprise grooves (see Fig.34(a) Par.[0191] and [0201] wherein groove through hole at the side of ceramic substrate 121 is disclosed).
Basin and Inoguchi are analogous art because they are all directed to an LED package, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Basin to include Inoguchi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the insulating package body in Basin by including groove like at side surface of body as taught by Inoguchi in order to utilize groove feature for better electrical connectivity as well as high performance heat dissipation.
Citation of Pertinent Prior Art
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818